Case 1:20-cv-03200-JRS-MPB Document 39 Filed 01/18/21 Page 1 of 2 PageID #: 354




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 AR RAZZAAQ RASHID BEY                                  )
                                                        )
        Plaintiff,                                      )
                                                        )
               v.                                       )       No. 1:20-cv-03200-JRS-MPB
                                                        )
 TYLER O. MOORE, et. al.                                )
                                                        )
        Defendants.                                     )

      DEFENDANT ALLEN WILSON AND COMPETITION TOWING & RECOVERY
                          MOTION TO DISMISS

        Defendants, Allen Wilson and Competition Towing & Recovery, LLC, by counsel, Jeff

 Cardella, move to dismiss Plaintiff’s Complaint pursuant to Federal Rule of Civil Procedure

 12(b)(6). In support of this motion, Defendant states as follows:

 1.     Plaintiff has failed to state a claim upon which relief can be granted.

 2.     Plaintiff has alleged that the Defendants failed to respond to an affidavit of truth.

 3.     Plaintiff has concluded – without alleging facts – that he was charged ransom.

 4.     This is insufficient to allow a claim to proceed.

 5.     A memorandum in support of this motion is being filed contemporaneously.

        WHEREFORE, Defendants Allen Wilson and Competition Towing & Recovery, LLC,

 respectfully ask that this Court dismiss Plaintiff’s Complaint, and for any other relief that is just

 and proper.

                                                        /s/ Jeff Cardella
                                                        Jeff Cardella - Atty. No. 27051-49
                                                        The Law Office of Jeff Cardella, LLC
                                                        333 N. Alabama St. # 357
                                                        Indianapolis, IN 46204
                                                        Phone: (317) 695-7700
                                                        Fax: (317) 454-1334
Case 1:20-cv-03200-JRS-MPB Document 39 Filed 01/18/21 Page 2 of 2 PageID #: 355




                                                       Email: jeffcardella@cardellalawoffice.com
                                                       Web: www.cardellalawoffice.com

                                CERTIFICATE OF SERVICE

         I hereby certify that on January 18 of 2021, a copy of the foregoing pleading was filed
 electronically by operation of the Court’s electronic filing system. Parties may access this filing
 through the Court’s system. I also certify that a copy of the foregoing was sent by US mail,
 postage prepaid, to:
         Ar Razzaaq Rashid Bey
         1524 North Purdum Street
         Kokomo, IN 46901

                                                               /s/ Jeff Cardella
                                                               Jeff Cardella
